DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 10 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “each printhead module” and “of neighboring printhead modules”, and the claim also recites “a printhead module” for the preamble, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner for purposes of examination interprets “each printhead module” as “the printhead module” and interprets “of neighboring printhead modules” as being omitted from the claim, in order to fully examine the claim on the merits.
Claims 12-19 contain similar recitations as well as inheriting the deficiencies of Claim 11.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a modular inkjet printhead having a plurality of printhead modules arranged end on end in a row, each printhead module comprising: a substrate having a plurality of longitudinal ink supply channels; a plurality of print chips mounted on a first face of the substrate, each print chip receiving ink from a respective ink supply channel; and a plurality of fingers extending longitudinally from opposite ends of each printhead module, each finger having an ink port extending away from a second face of the substrate opposite the first face, each ink port being in fluid communication with a respective ink supply channel, wherein: each ink supply channel is connected to a respective pair of ink ports at opposite ends of each printhead module; and the fingers of neighboring printhead modules are interdigitated such that the ink ports of neighboring printhead modules overlap.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-10 are allowable because they depend from Claim 1.
Claim 11 would be allowable if rewritten to overcome the rejection under 35 USC 112(b).
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowability for claim 11 is that applicants claimed invention includes a printhead module comprising: a substrate having a plurality of longitudinal ink supply channels; a plurality of print chips mounted on a first face of the substrate, each print chip receiving ink from a respective ink supply channel; and a plurality of fingers extending longitudinally from opposite ends of each printhead module, each finger having an ink port extending away from an opposite second face of the substrate, each ink port being in fluid communication with a respective ink supply channel, wherein: the fingers of neighboring printhead modules are configured to be interdigitated; and each ink supply channel is connected to a respective each printhead module.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 12-19 would be allowable if rewritten to overcome the rejection under 35 USC 112(b) and because they depend from Claim 11.

US PGPub 2005/0012780 A1 to Gil discloses a printhead module having a substrate having ink supply channels; a plurality of print chips mounted on a first face of the substrate, each print chip receiving ink from a respective ink supply channel; a finger having an ink supply port at opposite ends of the printhead module extending away from an opposite second face of the substrate, each in port being in fluid communication with a respective ink supply channel.  Gil does not explicitly disclose a plurality of fingers extending longitudinally from opposite ends of the printhead module, each finger having an ink port extending away.


US PGPUB 2018/0222199 A1 to Thelander et al. discloses a printhead module having a substrate having a plurality of longitudinal ink supply channels; a plurality of print chips mounted on a first face of the substrate, each print chip receiving ink from a respective ink supply channel; a finger extending longitudinally from opposite ends of the printhead module, the finger having an ink port extending away from an opposite second face of the substrate, each ink port being in fluid communication with a respective ink supply channel, wherein: each ink supply channel is connected to a respective pair of ink ports at opposite end of the printhead module.  Thelander does not disclose a plurality of fingers extending longitudinally from opposite ends of the printhead module, each finger having an ink port extending away.

EP 1182037 A1 to Scheffelin discloses a finger for interdigitating printheads together in a modular fashion, but does not disclose a plurality of fingers extending longitudinally from opposite ends of the printhead module, each finger having an ink port extending away.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853